March 16,       1959

Hcnorable   Qeo.
Comptroller   of ;;b%        % ara
                                oounts
Aus tin, Texaa

Dear Sir:                         Opinion    No. O-376

                                  Re$ What~ is the zWaning of the word
                                      ?oheirgen as used in Artlole
                                      1047f.   R.C.S.?

Our attention     is dlreated to Article           7047P (a),     Revised     civil
Statutee, .~ rhloh reads as fioIlora:

      Qvery person,     firm, or corporation      oondtruting a
      theatre,  place of amusement, or any.buainess          enterprise
      in oonneotioin rith the operation        of which a prize in
      the form of money or eomething of value la offered             or
      given to one or more. patrons       of such theatre,    place of
      amusement, or ~buslnesS enterprise,        and not given to all
      patrons~ thereof    paying the same oharge ~for any aertati
      servioe,  commodity,     or entertainment,     shall make a
      verified  monthly report      op the twenty-fifth     day of eaoh
      month of the Comptroller       of Public Aooounta of the State
      of Texas, ahonIng the’amount        of maney 80 given in prizes,
      and the value of all       rieea   or awards no given in
      coMection    with suoh t usin~ss     during the next preceding
      month.”
iirticle    7087f   (b)   then provides     for   a 20$ tax     on hoh      priaes.

Since,   under the express   terms of Article  7047f,   (a), no tax
is due where the person reoeiving     the priae ~has paid a oharge
additional    to that paid by other patrons,   It beoomes necessary
in every instanae    to asoertaln  whether auah adalt,ional   acharge”
ha8 been paid within    the meaning of the statute.           -     .-
In order to avoid the neoeaalty     of requesting  our opinion  on
each individual  oaee as it arises;    you request  our oplnlon  as
to the meaning of the word “oharge” as ueed in the foregoing
Article.
The word under ooneideratlon haa many different   meanings.
There 5s the oharge of the oourt.   There was Piokettre   famoue
oharge, and that of the Light Brigade.   A man bequeaths    a pieoe
Hon. Gee.    H. Sheppard,     March 16,     1939,   Page 2 , O-372




of Iana to a daughter,       but there is a charge against    lt ln
Savor of a son.     & jailer    has oharge of a group of oltlzens
against  each of whom is a serious       charge brought by the
grand jury.     One man Is charged with the duty of administering
to another a charge of eleotrloity        that will eliminate    the
vlotlm as a oharge upon society.         There follows  a burial
charge.
                                                     .-
We quote from Reese v. Pennsylvania        R. Co., 6 L.R.A. 529
Pa., 8s~ S allows :

     “‘Charget    Is a word of very general            and varied use.
     Vebster glves     It thirteen      different      meanings,     none OS
     which, however,      expressee the exact aense in wblch it
     Is used ln this oharger.           The great dictionary           of the
     Phllologlcal     Society,    now ln course of publication,              gives
     it twenty separate        prLnolpal     definitions,       besides   a
     nearly equal number of subordinate               variations     of meaning.
     OS these definitions        one (10 b) la: ‘The price required
     or demanded for servloe         rendered,      or (less     usually)   for
     goods supplied,’      and this expresses          accurately     the
     sense of the word in the present             case.      The essenoe of the
     meaning 1s that It la something requlred,                  exacted or
     taken from the traveler         as compensation         for the service
     rendered,    and, of oourse,       something taken permanently,
     not taken temporarily        and returned.”

Slnoe the above opinion,     Webster has expanded his vooabularly
and his ‘Hew International     gives the word twenty three
dlSferent  meanings,    of whloh Rumber Twelve la about the
same as the definition     embodied ln the above ease.

In general     usage the word %hargen.has      one meaning which Is
about the same as soonsideratlono.(When           such last mentioned
word 1s used ln connection       with oontraots).      We think the
word nconslderatlonn       could have been uaed.ln     the statute
here,.lnvolved    ‘without any ohange in meaning.

The word as 80 used might include              money, or any other artlole
of value.       It mlght include       skilled   or unskilled     labor,    a
poem, essay~or        motto.    It oould be a painting         or other piece
of art.      In short,   anything     of value wuld      suffioe.     On the
other hand, the delivery            of something    of no value or the
performanoe       of merely a peri’unotory       aot, such as signing         a
name to a register         lnvol.vlng   no obligation,     would not be
sufl?lclent.       It must be a bona Side oonslderatlon             passing
the reoelver        to the given of the prlae,         a conslderatlon      not
      c . 4
                                                        !     )


    Hon. Gee. H. Sheppard,   Msroh 16,      1939,   Page 3,       0-3'19




    reoelved by the giver    from other patbans of his            business.


                                      Yours very ktwly
                                I~~ORLWXGE?ERALOFTEXJIS
                                a/   Glem     R. kria


                                BY              Glenn R. Lewis
                                                            &sslatant

    GIiL:W/cg

    hppR6vE,
    a/ Gerald C. Mann
    ATTORNEYGBTERAL OF TEXAS




-              -